Title: To James Madison from William Loughton Smith, 6 July 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


6 July 1801, Lisbon. Reports a British naval force cruising between Lisbon and Cádiz. Its purpose is probably to prevent Spain from reinforcing Egypt or attacking Portugal and perhaps to transport Portuguese royal family to Brazil. Discusses French troop movements in Spain, the likelihood that Napoleon will demand more favorable terms than his brother Lucien exacted from Portuguese at Badajoz, and the Portuguese effort to prolong negotiations as they await news from Egypt. Comments on inadequate Portuguese military preparedness. Hearing that Eaton has chartered a vessel to carry dispatches to the U.S., Smith notes that “probably the critical situat[io]n of our affairs with Tunis has compelled him to resort to this measure.” Corrects report on birth of child to royal family several weeks earlier; the child was born on 4 July. Encloses a likeness of Napoleon [not found] taken from a seal he has received from Paris, “every thing connected with that extraordy. & great Man being highly interesting.”
 

   
   RC (DNA: RG 59, DD, Portugal, vol. 5). 4 pp.; marked private; docketed by Wagner as received 7 Sept.


